683 F. Supp. 2d 1334 (2010)
AMERICAN FURNITURE MANUFACTURERS COMMITTEE FOR LEGAL TRADE and Vaughn-Bassett Furniture Company, Inc., Plaintiffs,
v.
UNITED STATES et al., Defendants.
Slip Op. 10-19. Court No. 10-00031.
United States Court of International Trade.
February 17, 2010.

ORDER
EVAN J. WALLACH, Judge.
Upon consideration of Plaintiffs' Motion for Temporary Restraining Order and Preliminay [sic] Injunction, Plaintiffs' Motion *1335 for Expedited Declaratory Judgment or, in the Alternative, Emergency Injunctive Relief, and Defendants' Motion to Dismiss; the court having reviewed all papers and pleadings on file herein, having heard oral argument by each party, and, after due deliberation, having reached a decision set forth in Slip Op. 10-18; now, in conformity with said decision, it is hereby
ORDERED that Plaintiffs' Motion for Temporary Restraining Order and Preliminay [sic] Injunction is DENIED, and it is further
ORDERED that Plaintiffs' Motion for Expedited Declaratory Judgment or, in the Alternative, Emergency Injunctive Relief is DENIED; and it is further
ORDERED, ADJUDGED, AND DECREED that pursuant to the analysis set forth in the court's decision in Slip Op. 10-18, Plaintiffs' Complaint fails, pursuant to USCIT R. 12(b)(5) to state a claim upon which relief can be granted, and that accordingly, Defendants' Motion to Dismiss be, and hereby is, GRANTED; and it is further
ORDERED, ADJUDGED, AND DECREED that Plaintiffs' Complaint be, and hereby is, DISMISSED.